ORDER
Bunzl Processor Distribution, LLC moves to stay this appeal pending proceedings in related district court proceedings. Bettcher Industries, Inc. opposes. Bunzl replies.
The power of the Court to stay proceedings is incidental to its inherent power to control the disposition of the cases on its docket. See Landis v. North Am. Co., 299 U.S. 248, 254, 57 S.Ct. 163, 81 L.Ed. 153 (1936). Here, we cannot say Bunzl has shown that staying proceedings for such a lengthy period of time is warranted.
*998Accordingly,
It Is Ordered That:
The motion is denied.